Citation Nr: 0511002	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  03-15 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than February 4, 
1993, for the grant of service connection for a left eye 
disability.

(The matter of whether an April 10, 1978, Board decision that 
denied service connection for a left eye disorder contains 
clear and unmistakable error (CUE) is addressed in a separate 
decision also issued by the Board today.)


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to May 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for a left eye 
disability and assigned an effective date of February 4, 
1993.  The veteran appeals for an effective date of October 
31, 1966. 

This case was the subject of a Board remand dated in February 
2004.


FINDINGS OF FACT

1.  The Board issued a decision denying service connection 
for a left eye disorder on April 10, 1978.

2.  Subsequent to the Board's April 10, 1978, decision, the 
next application to reopen the claim for service connection 
for a left eye disability was received on February 4, 1993.


CONCLUSIONS OF LAW

1.  The April 10, 1978, Board determination that denied a 
claim for service connection for a left eye disorder is 
final.  38 U.S.C.A. § 7104 (West 2002). 

2.  The criteria for an effective date earlier than February 
4, 1993, for service connection for a left eye disability are 
not met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000
 
There was a significant change in the law prior to the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  These new 
provisions redefine the obligations of VA with respect to the 
duty to assist and include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the April 2002 rating decision, the  May 2003 
Statement of the Case, the July 2004 Supplemental Statement 
of the Case, and the April 2004 VCAA letter sent to the 
veteran by the RO, adequately informed him of the information 
and evidence needed to substantiate his claim and complied 
with VA's notification requirements. 

The Statement of the Case and Supplemental Statement of the 
Case set forth the laws and regulations applicable to the 
veteran's claim.  Further, the April 2004 letter from the RO 
to the veteran informed him of the type of evidence that 
would substantiate his claim, that he could obtain and submit 
private evidence in support of his claim; and that he could 
have the RO obtain VA and private evidence if he completed 
the appropriate medical releases for any private evidence he 
wanted the RO to obtain.  Additionally, the April 2004 RO 
letter requested that the veteran submit any evidence he knew 
of in his possession.  See 38 C.F.R. § 3.159(b)(1); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In sum, the veteran 
was notified of the evidence needed to substantiate his claim 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)), the U.S. Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the original RO determination that is 
the subject of this appeal is a decision as to the effective 
date of the assignment of service connection for a left eye 
disorder.  VA could not reasonably be expected to have 
anticipated that the veteran would disagree with the 
effective date assigned for the claim of service connection, 
as a dispute as to the latent matter of assignment of an 
effective date could not occur until the underlying claim for 
service connection was resolved in the veteran's favor. 
 
The Court in Pelegrini acknowledged that the VA Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant; the Court noted that the 
doctrine of harmless error is to be used only "when a 
mistake of the administrative body is one that clearly had no 
bearing on the procedure used or the substance of decision 
reached" (quoting Braniff Airways v. CAB, 379 F.2d 453, 466 
(D.C. Cir. 1967) (emphasis added)).  See also 38 U.S.C. § 
7261(b); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b) that the Court shall 
"take due account of the rule of prejudicial error").   

The VCAA requires that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the appellant in April 2004 was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated and a Supplemental 
Statement of the Case was provided to the appellant.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  In the case of the 
veteran's claim, each of the four content requirements of a 
VCAA notice has been fully satisfied by the RO's April 2004 
letter, as described above. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by letter in April 2004 and asked him to identify any 
additional relevant evidence.  The veteran and his 
representative did not respond, and there is no indication or 
contention that additional relevant evidence exists for the 
claim for an earlier effective date for service connection 
for a left eye disability.  There is no known or contended 
avenue for further development of the claim.
 
The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(b), 117 Stat. 2651, 
2673) (Dec. 2003).

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case.  There has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

The RO denied the veteran's claim for service connection for 
bilateral glaucoma in December 1966 and again in June 1975.  
The June 1975 rating decision was appealed to the Board.

In September 1976, the Board granted service connection for a 
right eye disability.

On April 10, 1978, the Board denied service connection for a 
left eye disability. 

Between April 1978 and February 1984, several claims were 
received from the veteran and adjudicated by the RO; however, 
none of these claims or adjudications pertained to the matter 
of service connection for a left eye disability.   Nowhere in 
the correspondence does the veteran indicate that he wanted 
to reopen the claim for service connection for a left eye 
disability or that he sought service connection for a left 
eye disability.  In correspondence received in February 1981, 
he mentioned that he had problems in his "other" (left) 
eye, but did not contend that the condition should be 
service-connected.  Similarly, in correspondence dated in 
January 1982, the veteran asserted that he was service-
connected for a right eye injury, and that his left eye was 
severely limited, but did not contend that the left eye 
condition should be service-connected.  These  contentions 
appear to have been made in connection with a claim for non-
service-connected disability pension benefits.

In correspondence received by the RO from the veteran in 
February 1984, the veteran submitted medical evidence and a 
written statement requesting reconsideration of a rating 
decision that denied service connection for a nervous 
condition secondary to his service-connected right eye 
condition.  A February 15, 1984, RO rating decision is not 
clear as to the matters being adjudicated, but includes no 
mention of the left eye.  A February 1984 letter from the RO 
to the veteran indicated that the RO was denying service 
connection for "nervous condition, pituitary tumor, 
arteriosclerotic heart disease and arthritis of the lumbar 
spine."  

The RO next heard from the veteran on February 4, 1993, when 
he sought, among other benefits, entitlement to service 
connection for his left eye disability. 

In April 2002, after a long and complex period of 
adjudications and development, the Board granted the 
veteran's reopened claim for service connection for a left 
eye disability, and assigned an effective date of February 4, 
1993 for the grant of service connection.  This was indicated 
to be the date that the RO received his application to reopen 
his claim for service connection for a left eye disability.  

In correspondence received by the RO in April 2003, the 
veteran, through his representative, contended that an 
effective date of October 31, 1966, for service connection 
for a left eye disability, is warranted.  October 31, 1966, 
was contended to be the date of his initial claim for service 
connection for a left eye disability.   

In a letter dated in April 2004, the RO informed the veteran 
that to establish an effective date earlier than February 4, 
1993, for service connection for a left eye disability, the 
evidence would need to show that the RO rating decision dated 
in February 1984 contained clear and unmistakable error, or 
that the reopened claim for service connection was received 
prior to February 4, 1993.  Neither the veteran nor his 
representative has responded to this letter.

In February 2005, the Board provided the veteran and his 
representative an opportunity to submit argument on the 
matter of whether there was clear and unmistakable error 
(CUE) in the April 1978 decision denying service connection 
for a left eye disorder.  Because neither the veteran nor his 
representative replied to the letter, the matter of Board CUE 
has been dismissed without prejudice to refiling in a 
separately issued Board decision.

Law and Regulations

Decisions of the Board of Veterans Appeals are final.  Unless 
new and material evidence is received, and the claim 
reopened, when a claim is disallowed by the Board, a claim 
may not be thereafter be reopened and allowed.  38 U.S.C.A. 
§ 7104.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

The effective date of an award of service connection is not 
based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 
377, 382 (1999).  Where an application for service connection 
for a disability has not been received, the mere receipt of 
medical records cannot be construed as an informal claim.  
See 38 C.F.R. § 3.157; Brannon v. West, 12 Vet. App. 32, 35 
(1998). 

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 
3.155(a).  

Analysis

As a preliminary matter, the Board finds that neither a claim 
nor an adjudication pertaining to the matter of service 
connection for a left eye disability occurred in February 
1984, or, for that matter, at any time for the period from 
the Board's April 1978 decision denying service connection 
for a left eye disability until the RO's receipt of the 
veteran's application to reopen his claim for a left eye 
disability in February 1993.  This is based on the complete 
absence in the claims files of communication with the RO, or 
any RO action, that may reasonably be construed as either a 
claim, formal or informal, or an adjudication of the issue of 
service connection for a left eye disability, for the period 
from April 1978 (after the Board's decision) until February 
1993.  The Board can find no adjudicative actions of the RO 
addressing the issue of whether the RO's February 1984 RO 
rating decision contains CUE, and no allegation of CUE by the 
veteran or his representative.  Accordingly, the Board finds 
that the matter of whether the February 19, 1984, RO rating 
decision contains CUE is not a matter now within the Board's 
jurisdiction.

The Board acknowledges that the appellant and his 
representative were informed by letter in April 2004 that a 
finding of CUE in the February 1984 RO rating decision could 
establish an earlier effective date for a left eye 
disability.  Although this does not comport with the Board's 
view of the adjudication that took place in February 1984, 
the notice was not necessarily erroneous; it may be that such 
a finding would have substantiated the claim and led to grant 
of benefits in accordance with the RO's interpretation of the 
record.  Further, the veteran was also informed that showing 
a date of claim received prior to February 4, 1993, could 
substantiate his claim; on this point the notice was correct, 
and on this point the Board decides the issue on appeal.  
Thus, if the notice as to what the evidence must show 
contained error at all, the error was harmless, non-
prejudicial error, and may simply indicate that the RO was 
ready to afford the claim greater consideration than the 
Board finds to be warranted based on the facts of the case.  
See 38 U.S.C.A. § 7261(b); Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

Turning to the merits of the claim, the Board's April 10, 
1978, decision was final.  38 U.S.C.A. § 7104.  There has 
been no specific allegation of CUE in the Board's April 1978 
decision, so that there is no basis upon which the Board 
decision may be revised.  The next (and in the end 
successful) application to reopen the claim for service 
connection for a left eye disability was received on February 
4, 1993.  Except as otherwise provided, the effective date of 
a reopened claim for service connection after a final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400; Lalonde v. West, 12 Vet. App. 
377, 382 (1999).  There is no exception to this rule that 
would apply to the current claim.  Accordingly, an effective 
date no earlier than February 4, 1993, the date of receipt of 
the reopened claim, is warranted for service connection for a 
left eye disability.









ORDER

Entitlement to an effective date earlier than February 4, 
1993, for service connection for a left eye disability is 
denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


